Exhibit 10.8 Scio Diamond Technology Corporation Code of Ethics and Business Conduct 1.Introduction. 1.1The Board of Directors of Scio Diamond Technology Corporation (together with its subsidiaries, the "Company") has adopted this Code of Ethics and Business Conduct (the "Code") in order to: (a)promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest; (b)promote full, fair, accurate, timely and understandable disclosure in reports and documents that the Company files with, or submits to, the Securities and Exchange Commission (the "SEC") and in other public communications made by the Company; (c)promote compliance with applicable governmental laws, rules and regulations; (d)promote the protection of Company assets, including corporate opportunities and confidential information; (e)promote the prompt internal reporting of violations of the Code to a person or persons indentified in the Code; (f)promote fair dealing practices; (g)deter wrongdoing; and (h)ensure accountability for adherence to the Code. 1.2All directors, officers and employees are required to be familiar with the Code, comply with its provisions and report any suspected violations as described below in Section 10. Reporting and Enforcement. 2.Honest and Ethical Conduct. 2.1The Company's policy is to promote high standards of integrity by conducting its affairs honestly and ethically. 2.2Each director, officer and employee must act with integrity and observe the highest ethical standards of business conduct in his or her dealings with the Company's customers, suppliers, partners, service providers, competitors, employees and anyone else with whom he or she has contact in the course of performing his or her job. Exhibit 10.8 - Page - 1 3.Conflicts of Interest. 3.1A conflict of interest occurs when an individual's private interest (or the interest of a member of his or her family) interferes, or even appears to interfere, with the interests of the Company as a whole. A conflict of interest can arise when an employee, officer or director (or a member of his or her family) takes actions or has interests that may make it difficult to perform his or her work for the Company objectively and effectively. Conflicts of interest also arise when an employee, officer or director (or a member of his or her family) receives improper personal benefits as a result of his or her position in the Company. 3.2Loans by the Company to, or guarantees by the Company of obligations of, employees or their family members are of special concern and could constitute improper personal benefits to the recipients of such loans or guarantees, depending on the facts and circumstances. Loans by the Company to, or guarantees by the Company of obligations of, any director or executive officer or their family members are expressly prohibited. 3.3Whether or not a conflict of interest exists or will exist can be unclear. Conflicts of interest should be avoided unless specifically authorized as described in Subsection 3.4. 3.4Persons other than directors and executive officers who have questions about a potential conflict of interest or who become aware of an actual or potential conflict should discuss the matter with, and seek a determination and prior authorization or approval from, the Chief Compliance Officer (the Company's Chief Financial Officer, Charles G. Nichols). Directors and executive officers must seek determinations and prior authorizations or approvals of potential conflicts of interest exclusively from the Board of Directors or a committee that the Board of Directors may establish to review and potentially approve conflicts of interest matters (a “Related-Party” Transactions Committee). 4.Compliance. 4.1Employees, officers and directors should comply, both in letter and spirit, with all applicable laws, rules and regulations in the cities, states and countries in which the Company operates. 4.2Although not all employees, officers and directors are expected to know the details of all applicable laws, rules and regulations, it is important to know enough to determine when to seek advice from appropriate personnel. Questions about compliance should be addressed to the Chief Compliance Officer. 4.3No director, officer or employee may purchase or sell any Company securities while in possession of material non-public information regarding the Company, nor may any director, officer or employee purchase or sell another company's securities while in possession of material non-public information regarding that company. It is against Company policies and illegal for any director, officer or employee to use material non-public information regarding the Company or any other company to: (a)obtain profit for himself or herself; or Exhibit 10.8 - Page - 2 (b)directly or indirectly "tip" others who might make an investment decision on the basis of that information. 5.Disclosure. 5.1The Company's periodic reports and other documents filed with the SEC, including all financial statements and other financial information, must comply with applicable federal securities laws and SEC rules. 5.2Each director, officer and employee who contributes in any way to the preparation or verification of the Company's financial statements and other financial information must ensure that the Company's books, records and accounts are accurately maintained. Each director, officer and employee must cooperate fully with the Company's Accounting and Internal Audit Departments, as well as the Company's independent public accountants and counsel. 5.3Each director, officer and employee who is involved in the Company's disclosure process must: (a)be familiar with and comply with the Company's disclosure controls and procedures and its internal control over financial reporting; and (b)take all necessary steps to ensure that all filings with the SEC and all other public communications about the financial and business condition of the Company provide full, fair, accurate, timely and understandable disclosure. 6.Protection and Proper Use of Company Assets. 6.1All directors, officers and employees should protect the Company's assets and ensure their efficient use. Theft, carelessness and waste have a direct impact on the Company's profitability and are prohibited. 6.2All Company assets should be used only for legitimate business purposes, though reasonable incidental personal use is or may be permitted. Any suspected incident of fraud or theft should be reported for investigation immediately. 6.3The obligation to protect Company assets includes the Company's proprietary information. Proprietary information includes intellectual property such as trade secrets, patents, trademarks, and copyrights, as well as business and marketing plans, engineering and manufacturing ideas, designs, databases, records and any non-public financial data or reports. Unauthorized use or distribution of this information is prohibited and could also be illegal and result in civil or criminal penalties. 7.Corporate Opportunities. All directors, officers and employees owe a duty to the Company to advance its interests when the opportunity arises. Directors, officers and employees are prohibited from taking for themselves personally (or for the benefit of friends or family members) opportunities that are discovered through the use of Company assets, property, information or position.Directors, officers and employees may not use Company assets, property, information or position for personal gain (including gain of friends or family members). In addition, no director, officer or employee may compete with the Company. Exhibit 10.8 - Page - 3 8.Confidentiality. Directors, officers and employees should maintain the confidentiality of information entrusted to them by the Company or by its customers, suppliers or partners, except when disclosure is expressly authorized or legally required. Confidential information includes all non-public information (regardless of its source) that might be of use to the Company's competitors or harmful to the Company or its customers, suppliers or partners if disclosed. 9.Fair Dealing. Each director, officer and employee must deal fairly with the Company's customers, suppliers, partners, service providers, competitors, employees and anyone else with whom he or she has contact in the course of performing his or her job. No director, officer or employee may take unfair advantage of anyone through manipulation, concealment, abuse or privileged information, misrepresentation of facts or any other unfair dealing practice. 10.Reporting and Enforcement. 10.1Reporting and Investigation of Violations. (a)Actions prohibited by this code involving directors or executive officers must be reported to the Board of Directors or, if applicable, to the Related-Party Transactions Committee. (b)Actions prohibited by this code involving any other person must be reported to the Chief Financial Officer. (c)After receiving a report of an alleged prohibited action, the Chief Financial Officer must promptly take all appropriate actions necessary to investigate. (d)All directors, officers and employees are expected to cooperate in any internal investigation of misconduct. 10.2Enforcement. (a)The Company must ensure prompt and consistent action against violations of this Code. (b)If, after investigating a report of an alleged prohibited action by a director or executive officer, the Related-Party Transactions Committee determines that a violation of this Code has occurred, the Related-Party Transactions Committee will report such determination to the Board of Directors. (c)If, after investigating a report of an alleged prohibited action by any other person, the Chief Financial Officer determines that a violation of this Code has occurred, the Chief Financial Officer will report such determination to the Chief Executive Officer. Exhibit 10.8 - Page - 4 (d)Upon receipt of a determination that there has been a violation of this Code, the Board of Directors or the Chief Executive Officer will take such preventative or disciplinary action as it deems appropriate, including, but not limited to, reassignment, demotion, dismissal and, in the event of criminal conduct or other serious violations of the law, notification of appropriate governmental authorities. 10.3Waivers. (a)Each of the Board of Directors, the Related-Party Transactions Committee (in the case of a violation by a director or executive officer), and the Chief Executive Officer (in the case of a violation by any other person) may, in its discretion, waive any violation of this Code. (b)Any waiver for a director or an executive officer shall be disclosed as required by SEC and any applicable stock market rules. 10.4Prohibition on Retaliation. The Company does not tolerate acts of retaliation against any director, officer or employee who makes a good faith report of known or suspected acts of misconduct or other violations of this Code. Exhibit 10.8 - Page - 5 ACKNOWLEDGMENT OF RECEIPT AND REVIEW To be signed and returned to the Chief Compliance Officer (the Company's Chief Financial Officer). I, , acknowledge that I have received and read a copy of the Scio Diamond Technology Corporation Code of Ethics and Business Conduct. I understand the contents of the Code and I agree to comply with the policies and procedures set out in the Code. I understand that I should approach the Chief Compliance Officer if I have any questions about the Code generally or any questions about reporting a suspected conflict of interest or other violation of the Code. [NAME] [PRINTED NAME] [DATE] Exhibit 10.8 - Page - 6
